EXHIBIT 10.14

 

THIS NOTE AND THE SECURITIES ISSUABLE UPON CONVERSION OR REDEMPTION OF THIS NOTE
HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), OR ANY APPLICABLE STATE SECURITIES LAWS, AND MAY NOT BE SOLD
OR OFFERED FOR SALE OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO: (A) THE
RESTRICTIONS SET FORTH HEREIN AND (B) AN EFFECTIVE REGISTRATION STATEMENT UNDER
THE SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES LAWS OR AN OPINION OF
COUNSEL REASONABLY SATISFACTORY TO CÜR Media, INC. THAT SUCH REGISTRATION IS NOT
REQUIRED.

 

SIX-MONTH LINE OF CREDIT PROMISSORY NOTE

 



$685,000

July 6, 2017

 

Albany, New York



 

CÜR MEDIA, INC., a Delaware corporation (“Maker”), hereby promises to pay to CUR
HOLDINGS, LLC, a New York sole Manager-managed limited liability company
(“Holder”), at the address listed on the signature page hereto, or such address
as Holder may from time to time designate in writing to Maker, the principal sum
of up to SIX HUNDRED EIGHTY-FIVE THOUSAND AND 00/100 DOLLARS ($685,000, “Stated
Principal Balance”), or such other amount as may be reflected from time to time
on the books and records of the Company, evidencing the aggregate of the
Advance(s) (as defined herein) requested by and made to Maker (the “Outstanding
Principal Balance”), in such coin or currency of the United States of America as
at the time of payment shall be legal tender for the payment of public and
private debts, in accordance with the terms and conditions of this promissory
note (“Note”). Whenever any amount expressed to be due by the terms of this Note
is due on any day which is not a Business Day, the same shall instead be due on
the next succeeding day that is a Business Day (as defined herein).

 

1. Maturity Date. The Outstanding Principal Balance hereunder shall be due and
payable on December 6, 2017 (the “Maturity Date”).

 

2. Interest. This Note shall not bear interest.

 

3. Conversion. This Note is not convertible.

 

4. Advances. Maker may give Lender written notice (each, a “Written Request”)
requesting an advance (each, an “Advance” and, collectively, the “Advances”), by
delivering to Holder not later than 11:00 a.m. (New York City time) at least one
(1) Business Days before the proposed borrowing date (in each case, the
“Borrowing Date”) of such requested Advance, which Written Request shall specify
(i) the principal amount of such requested Advance; (ii) the purpose to which
the funds from the proposed Advance will be used; (iii) the party or parties to
whom funds will be paid on behalf of Maker; and (iv) the proposed Borrowing Date
of such Advance, which shall be a Business Day. As used herein, “Business Day”
shall mean any day other than a Saturday, Sunday, Good Friday or other a day on
which the Federal Reserve is closed. Holder shall notify Maker in writing within
one (1) Business Day if Holder declines to fund the requested Advance; provided,
however, that requests for Advances will not be unreasonably withheld and will
be timely granted. On each Borrowing Date, Borrower authorizes Lender to
disburse the proceeds of the requested Advance to the designated payee(s), as
set forth in the applicable Written Request. It is understood and agreed that
Holder shall have no responsibility for the application of proceeds except to
disburse proceeds to the designated payee(s) and such proceeds so disbursed
shall be deemed to have been disbursed to the Maker. The outstanding amount of
all Advances made by the Holder to the Maker under this Note shall not exceed
Six Hundred Eighty-Five Thousand and 00/100 Dollars ($685,000).

 



  1

   



 

5. Holder’s Investment Representations.

 

(a) The Holder is acquiring this Note for investment for its own account and not
with the view to, or for resale in connection with, any distribution thereof.
The Holder understands and acknowledges that the Note has not been registered
under the Securities Act, or any state or foreign securities laws, by reason of
a specific exemption from the registration provisions of the Securities Act and
applicable state and foreign securities laws, which depends upon, among other
things, the bona fide nature of the investment intent as expressed herein. The
Holder further represents that it does not have any contract, undertaking,
agreement or arrangement with any person or entity to sell, transfer or grant
participation to any third person with respect to the Note.

 

(b) The Holder understands that an active public market for the Maker’s
securities may not now exist and that there may never be an active public market
for the Note.

 

(c) The Holder is an “accredited investor” as defined in Rule 501 of Regulation
D as promulgated by the Securities and Exchange Commission (the “SEC”) under the
Securities Act and shall submit to the Maker such further assurances of such
status as may be reasonably requested by the Maker.

 

(d) Neither the Holder nor, to its knowledge, any person or entity controlling,
controlled by or under common control with it, nor any person or entity having a
beneficial interest in it, nor any person on whose behalf the Holder is acting:
(i) is a person listed in the Annex to Executive Order No. 13224 (2001) issued
by the President of the United States (Executive Order Blocking Property and
Prohibiting Transactions with Persons Who Commit, Threaten to Commit, or Support
Terrorism); (ii) is named on the List of Specially Designated Nationals and
Blocked Persons maintained by the U.S. Office of Foreign Assets Control; (iii)
is a non-U.S. shell bank or is providing banking services indirectly to a
non-U.S. shell bank; (iv) is a senior non-U.S. political figure or an immediate
family member or close associate of such figure; or (v) is otherwise prohibited
from investing in the Maker pursuant to applicable U.S. anti-money laundering,
anti-terrorist and asset control laws, regulations, rules or orders (categories
(i) through (v), each a “Prohibited Seller”). The Holder agrees to provide the
Maker, promptly upon request, all information that is reasonably necessary or
appropriate to comply with applicable U.S. anti-money laundering, anti-terrorist
and asset control laws, regulations, rules and orders. The Holder consents to
the disclosure to U.S. regulators and law enforcement authorities by the Maker
and its affiliates and agents of such information about such member as is
reasonably necessary or appropriate to comply with applicable U.S.
anti-money-laundering, anti-terrorist and asset control laws, regulations, rules
and orders. The Holder acknowledges that if, following its investment in the
Note, the Maker reasonably believes that such member is a Prohibited Seller or
is otherwise engaged in suspicious activity or refuses to promptly provide
information that the Maker requests, the Maker has the right or may be obligated
to prohibit additional investments, segregate the assets constituting the
investment in accordance with applicable regulations or immediately require such
member to transfer the Note. The Holder further acknowledges that such member
will have no claim against the Maker or any of its affiliates or agents for any
form of damages as a result of any of the foregoing actions.

 



  2

   



 

(e) The Holder or its duly authorized representative realizes that because of
the inherently speculative nature of business activities of the kind
contemplated by the Holder, the Holder’s financial position and results of
operations may be expected to fluctuate from period to period and will,
generally, involve a high degree of financial and market risk that can result in
substantial or, at times, even total loss of the value of the Note.

 

6. Absolute Obligation. Except as expressly provided herein, no provision of
this Note shall alter or impair the obligation of the Maker, which is absolute
and unconditional, to pay the Outstanding Principal Balance of this Note at the
time, place, and rate, and in the coin or currency, herein prescribed. This Note
is a direct debt obligation of the Maker.

 

7. Ranking. This Note ranks junior to the existing indebtedness of the Maker set
forth on Schedule A annexed hereto (the “Senior Debt”). The Outstanding
Principal Balance, and any other amounts that be become due or payable under
this Note, shall be subordinate and subject in right of payment, in all
respects, to all Senior Debt. In addition, the liens and security interests of
the holders of Senior Debt (collectively, the “Senior Creditors”) in the assets
of the Company (insofar as they secure Senior Debt) shall be prior and superior
to any liens and security interests of the Holder, and the Holder hereby
expressly subordinates any liens and security interests it may hold from time to
time in any assets of the Company to the Senior Creditors’ liens and security
interests therein (insofar as such liens and security interests of the Senior
Creditor secure Senior Debt).

 

8. Costs of Collection. Maker and Holder agree that if, and as often as, this
Note is placed in the hands of an attorney for collection, or to defend or
enforce any of Holder’s rights hereunder, or under any instrument securing
payment of this Note, Maker shall pay to Holder its reasonable attorney’s fees
and all court costs and other expenses incurred in connection therewith,
regardless of whether a lawsuit is ever commenced or whether, if commenced, the
same proceeds to judgement or not. Such costs and expenses shall include,
without limitation, all costs, reasonable attorneys’ fees and expenses incurred
by Holder in connection with any insolvency, bankruptcy, reorganization,
foreclosure, deed in lieu of foreclosure or similar proceeding involving Maker
or which in any way affect the exercise by Holder of its rights and remedies
under this Note, or any other document or instrument securing, evidencing or
relating to the indebtedness evidenced by this Note.

 



  3

   



 

If Maker defaults under this Note and Holder refers this Note to any attorney
for collection or seeks legal advice following any default under this Note, or
if any judicial or non-judicial action is instituted by Holder or any other
party against Maker or by Maker with respect to this Note and an attorney(s) is
employed by Holder to appear in any such action or proceeding, including without
limitation, proceedings (i) for declaratory relief or for relief based on
rescission or cancellation of this Note, (ii) under the federal bankruptcy laws
or state insolvency laws, (iii) any creditor’s arrangement or other creditor’s
proceeding, (iv) in connection with any state or federal tax lien, (v)
appointment of a receiver, (vi) or any other proceedings of any nature
whatsoever, Maker agrees to pay attorneys’ fees incurred by Holder with respect
to such proceeding or in the collection of the amounts due under this Note,
including, without limitation, fees for expert witnesses, appraisers, trustees,
receivers, keepers, masters and investigators and recording, publication,
service of process and filing fees, court and court reporter costs and all the
costs of any bonds, whether otherwise taxable or not, and all such attorneys’
fees, costs and expenses incurred in enforcing any judgment which may be
obtained in such proceedings, or in any appeal from such proceedings.

 

9. Non-Waiver. No delay or omission on the part of Holder in exercising any of
the rights or remedies hereunder shall operate as a waiver of such right or of
any other right or remedy under this Note. A waiver of any one or more occasions
shall not be construed as a bar to or waiver of any such right and/or remedy on
any future occasion.

 

10. Purpose of Loan. Maker certifies that the loan evidenced by this Note is
obtained for business or commercial purposes and that the proceeds thereof will
not be used primarily for personal, family, household or agricultural purposes.

 

11. Waiver of Presentment. Maker and the endorsers, sureties, guarantors and all
persons who may become liable for all or any part of this obligation shall be
jointly and severally liable for such obligation and hereby jointly and
severally waive presentment and demand for payment, notice of dishonor, protest
and notice of protest, and any and all lack of diligence or delays in collection
or enforcement hereof. Said parties consent to any modification or extension of
time (whether one or more) of payment hereof, the release of all or any part of
security for the payment hereof, and the release of any party liable for payment
of this obligation. Any modification, extension, or release may be without
notice to any such party and shall not discharge said party’s liability
hereunder.

 

12. Partial Enforcement. If any part of this Note cannot be enforced, this fact
will not affect the rest of the Note.

 



  4

   



 

13. Notice. All notices, consents, waivers, and other communications under this
Note must be in writing and will be deemed given to a party when (a) delivered
to the appropriate address by hand or by nationally recognized overnight courier
service (costs prepaid); (b) sent by facsimile or e-mail with confirmation of
transmission by the transmitting equipment; (c) received or rejected by the
addressee, if sent by certified mail, return receipt requested, if to the
registered Holder hereof; or (d) seven days after the placement of the notice
into the mails (first class postage prepaid), to the Holder at:

 

CUR Holdings, LLC

2 Tower Place

Albany, NY 12203

Attn.: William F. Duker, Manager

E-Mail Address: bill@sybaris2015.com

 

or, if to the Maker, to it at:

 

CÜR Media, Inc.

 

______________________________

______________________________

Attn: Thomas Brophy, Director

E-mail address: tbrophy@curmusic.com

 

(or to such other address, facsimile number, or e-mail address as the Holder or
the Maker as a party may designate by notice to the other party in accordance
with this Section 15) with a copy to

 

CKR Law LLP

1330 Avenue of the Americas, 14th Floor

New York, NY 10019

Attn: Eric C. Mendelson

Facsimile Number: (212) 259-8200

Telephone Number: (212) 259-7300

E-mail address: emendelson@ckrlaw.com

 

14. Governing Law. The parties agree that the loan evidenced by this Note is
made in the State of New York and the provisions hereof will be construed in
accordance with the laws of the State New York. The parties further agree that
in the event of default, this Note may be enforced in any court of competent
jurisdiction in the State of New York and they do hereby submit to the
jurisdiction of such court regardless of their residence or where this Note.

 



  5

   



 

15. Relationship of Parties. Nothing herein contained shall create or be deemed
or construed to create a joint venture or partnership between Maker and Holder.
Holder is acting hereunder as a lender only.

 

16. Severability. Invalidation of any of the provisions of this Note or of any
section, paragraph, sentence, clause, phrase, or word herein, or the application
thereof in any given circumstance, shall not affect the validity of the
remainder of this Note.

 

17. Amendment. This may not be amended, modified, or changed, except only by an
instrument in writing, signed by both the parties.

 

18. Time of the Essence. Time is of the essence for the performance of each and
every obligation of Maker hereunder.

 

19. Complete Agreement. This Note is a complete statement of the agreement
between the parties and supersedes and merges all prior proposals,
understandings, all other agreements, oral and written, including oral
representations and warranties, between the parties relating to this Note.

 

20. Electronic and Counterpart Signatures. All parties (a) agree that each may
use electronic signatures, (b) by doing so, agree to being subject to the
provisions of the U.S. E-SIGN Act (i.e., the Electronic Signatures in Global and
National Commerce Act (enacted June 30, 2000, and codified at 15 U.S.C. § 7001
et seq.)) and (c) agree that an electronic or facsimile copy of the executed
Agreement or counterpart shall be deemed, and shall have the same legal force
and effect as, an original document.

 

[The remainder of this page is left blank intentionally. Signature page
follows.]

 



  6

   



 

IN WITNESS WHEREOF, the Maker and Holder have duly executed and delivered this
Note, or caused this Note to be duly executed and delivered, all as of the date
first written above.

 

CÜR MEDIA, INC.,

 

a Delaware corporation

 

 

/s/ Thomas Brophy

 

By: Tom Brophy, Director

 

ACCEPTED BY HOLDER:

CUR HOLDINGS, LLC

 

/s/ William F. Duker

 

By:

William Duker

Its:

Manager

 

Address:

 

2 Tower Place

Albany, NY 12203

E-mail:

 

bill@sybaris2015.com

 



  7

   



 

Schedule A

 

The Company’s existing 12% Senior Secured Convertible Promissory Notes

 

 

 

 



8



 